             Case 1:21-cv-04505-VEC Document 8 Filed 05/21/21 Page 1 of 1

                                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                  ELECTRONICALLY FILED
                                                                               DOC #:
 -------------------------------------------------------------- X
 NKECHI DIALLO A/K/A RACHEL DOLEZAL,                            :              DATE FILED: 5/21/2021
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :         21-CV-4505 (VEC)
                                                                :
                                                                :     ORDER TO SHOW CAUSE
 CBS INTERACTIVE INC.,                                          :
                                                                :
                                              Defendant.        :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on May 19, 2021, Plaintiff commenced this copyright-infringement action,

stemming from Defendant’s alleged use of Plaintiff’s protected photograph, Compl. ¶ 1;

        IT IS HEREBY ORDERED that Plaintiff must, no later than June 14, 2021, show cause, in

writing, why this action should not be dismissed under the Fair Use exception of the Copyright Act,

see 17 U.S.C. § 107.

        IT IS FURTHER ORDERED that Plaintiff must serve a copy of this Order to Show Cause

on Defendant in addition to the Complaint and Summons as already required by Fed. R. Civ. P. 4,

and promptly file proof of service with this Court.



SO ORDERED.
                                                                ________________________
                                                                 ____
                                                                   _ ____________________
                                                                   __
Date: May 21, 2021                                                 VALERIE CAPRONI
                                                                              CAPRON    NI
      New York, New York                                         United States District Judge
